This suit, in so far as it relates to the issues presented by this appeal, is one brought by appellee, Lola Mays Brent, against appellant, Ernest Brent, for a rescission of a contract of sale between said parties, whereby appellee conveyed to appellant an undivided one-half of a certain tract or parcel of land in the city of Galveston, Galveston county, Tex., known and described upon the Galveston City Company's map or plan of said city, in common use, as the east three-fourths of lot 10 in the northeast block of outlot 45.
The plaintiff alleged that by her deed she conveyed said land to the defendant, in consideration that defendant would pay, as they became due, certain notes which she had executed to her vendor, and which she was obliged to pay, amounting in the aggregate to the sum of $800, and that he would also pay the taxes which had accrued upon said land. She alleged that in said deed a vendor's lien was retained to secure the payment of said consideration; that said notes were each for the sum of $15, one payable each month until all were paid; that defendant paid four of said notes, and that, although others of said notes, six in number, were due and payable, defendant had failed, and was still failing and refusing, to pay the same, and that he was also refusing to make any further payment whatever on any of said notes so assumed by him, and that he had repudiated his contract of purchase. Her prayer was for a rescission of said contract of sale and that said deed executed by her to defendant be canceled and annulled.
Defendant answered by general demurrer and general denial. The case was tried before the court without a jury, and judgment was rendered for the plaintiff as prayed for.
No statement of facts has been filed in this court, nor has the plaintiff in error filed any brief. The trial court, at the request of plaintiff in error, filed his findings of fact and conclusions of law.
The pleading of the plaintiff is not subject to the general demurrer addressed to it. The findings of fact and conclusion of law found and reached by the trial court support the judgment rendered. The judgment is therefore in all things affirmed.
  Affirmed. *Page 873